                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

GAVIN BOLOSAN, #A1055979,                      )   Civ. No. 19-00073 JMS-RLP
                                               )
               Plaintiff,                      )   ORDER DISMISSING COMPLAINT
                                               )
               vs.                             )
                                               )
FRANCIS SEQUEIRA, THOMAS                       )
EVANS, DR. CAROLINE MEE,                       )
                                               )
          Defendants.                          )
______________________________                 )

                         ORDER DISMISSING COMPLAINT

      Before the court is pro se Plaintiff Gavin Bolosan’s prisoner civil rights

Complaint brought pursuant to 42 U.S.C. § 1983. Bolosan alleges Oahu

Community Correctional Center (OCCC) Warden Francis Sequeira, OCCC Chief

of Security (COS) Thomas Evans, and Department of Public Safety (DPS) Medical

Director Dr. Caroline Mee (collectively, “Defendants”) violated the Eighth and

Fourteenth Amendments relating to incidents that allegedly occurred within the

past year when he was incarcerated at OCCC.1

      Bolosan’s claims are so vague and conclusory that he fails to state any

colorable claim for relief. The Complaint is DISMISSED with leave granted to



      1
          Bolosan is now incarcerated at the Halawa Correctional Facility (HCF).
amend pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a), subject to the

limitations discussed below.

                          I. STATUTORY SCREENING

      The court must conduct a pre-Answer screening of all prisoner pleadings

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a). Claims or complaints that are

frivolous, malicious, fail to state a claim for relief, or seek damages from

defendants who are immune from suit must be dismissed. See Lopez v. Smith, 203

F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002,

1004 (9th Cir. 2010).

      Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

review as that used under Federal Rule of Civil Procedure 12(b)(6). See Watison

v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); Wilhelm v. Rotman, 680 F.3d

1113, 1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. The “mere possibility of

misconduct” or an “unadorned, the defendant-unlawfully-harmed me accusation”




                                            2
falls short of meeting this plausibility standard. Id. at 678-79; see also Moss v.

U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

      Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                               II. BACKGROUND

      On December 3, 2018, Bolosan filed a previous federal civil rights

complaint, Bolosan v. Tanigawa, et al., Civ. No. 18-00473 JMS-RLP (D. Haw.)

(Bolosan I), to which he refers in the present action. In that action, Bolosan

claimed that OCCC nurse Courtney Tanigawa failed to review his institutional

medical records when she examined him for reentry on or about March 31, 2018.

He alleged these records contained a medical memorandum prohibiting his

assignment to a top bunk. When Bolosan arrived at the housing unit, he told Sgt.

Fonseca that he had a medical memorandum that prohibited his assignment to a

top bunk, but he alleges that Fonseca nonetheless forced him to accept a top bunk.

Bolosan fell from the ladder to the top bunk that evening and injured his back.

                                          3
      On January 31, 2019, the court directed service of the Complaint in Bolosan

I, limited to Bolosan’s claims that Tanigawa and Fonseca acted with deliberate

indifference to his medical needs in their individual capacities; claims against DPS

and Tanigawa and Fonseca in their official capacities were dismissed. Bolosan I,

Civ. No. 18-00473 JMS-RLP, Order, ECF No. 4, PageID #22.

      Bolosan filed the present Complaint on February 11, 2019. He alleges that

Warden Sequiera “allowed his staff to assess the situation with no Moral aptitude

leading to the [incompetence] of them to allow the breach of care.” Compl., ECF

No. 1, PageID #2. In Count I, Bolosan does not name Sequeira, but he appears to

refer to Sequeira when he states that OCCC is “under his supervision,” and that

Bolosan holds “him accountable for my falling off the bed . . . an [sic] letting his

sargents [sic] get away with threatening to lock [me] up if I do not move.” Id.,

PageID #5 (emphases added). Bolosan also complains that his mattress was hard,

the cell was small, and there were long lockdowns, which made the living

conditions at OCCC “cruel.” Id.

      In Count II, Bolosan says “chief of security” (Evans), “over sees [sic] all of

the staff that is employed at the OCCC facility,” and he alleges that Evans is

therefore responsible for Bolosan’s assault by two dozen inmates from two

different gangs while Bolosan was housed in Annex 1. Id., PageID #6. Bolosan

                                          4
says these inmates “came for me while I was sleeping in my bed,” because Evans

failed to supervise his staff, who “let situations get out [of] control.” Id. He

claims Evans is liable for this alleged “retaliation as well [as] medical care.” Id.

       In Count III, Bolosan alleges that Dr. Mee is liable for the pain he has

endured for almost a year, because she oversees all DPS medical staff and “the

SURP team.”2 Id., PageID #7. He says that she has breached her duty of care

because “she is forcing me to plead guilty to my new charges [in an unidentified

criminal proceeding] in order for me to get medical attention.” Id.

       Bolosan requests a hearing and appointment of counsel “so I have some

understanding to what is going on with my case.” Id., PageID #8 (Request for

Relief). He seeks compensation for his mental, emotional, and physical injuries.

Id.

                                     III. DISCUSSION

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

right secured by the Constitution or laws of the United States was violated, and

(2) that the alleged violation was committed by a person acting under the color of

state law. See West v. Atkins, 487 U.S. 42, 48 (1988). A plaintiff must also allege



       2
          Bolosan does not explain this acronym, but it apparently refers to a surgery review and
referral panel within DPS.

                                                5
that he suffered a specific injury as a result of a particular defendant’s conduct and

an affirmative link between the injury and the violation of his rights. See Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362,

371-72, 377 (1976).

A.    Eleventh Amendment Immunity

      Bolosan names Sequeira, Evans, and Dr. Mee in their individual and official

capacities. “The Eleventh Amendment bars suits for money damages in federal

court against a state, its agencies, and state officials acting in their official

capacities.” Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007).

Defendants named in their official capacities are subject to suit under § 1983 only

“for prospective declaratory and injunctive relief . . . to enjoin an alleged ongoing

violation of federal law.” Oyama v. Univ. of Haw., 2013 WL 1767710, at *7 (D.

Haw. Apr. 23, 2013) (quoting Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir.

2005), abrogated on other grounds by Levin v. Commerce Energy Inc., 560 U.S.

413 (2010)); see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

(“[A] suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official’s office.”); Ex parte Young, 209

U.S. 123 (1908).




                                            6
      Bolosan seeks only damages and does not allege an ongoing violation of

state law. Moreover, Bolosan alleges claims regarding incidents that allegedly

occurred at OCCC, but he is now incarcerated at HCF. “When an inmate

challenges prison conditions at a particular correctional facility, but has been

transferred from the facility and has no reasonable expectation of returning, his

[injunctive] claim is moot.” Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir. 2013)

(citing Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991)). That is, an inmate’s

claims for prospective injunctive and declaratory relief are moot when he “no

longer is subjected to [the allegedly unconstitutional] policies.” Johnson, 948

F.2d at 519. Bolosan’s claims against Defendants Sequeira, Evans, and Dr. Mee

in their official capacities and any claims for injunctive relief are DISMISSED

with prejudice.

B.    Rule 8

      Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short

and plain statement of the claim showing that the pleader is entitled to relief,’ in

order to ‘give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).




                                           7
      To state a claim, a complaint must contain more than “a formulaic recitation

of the elements of a cause of action”; it requires factual allegations sufficient “to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. “All

that is required is that the complaint gives ‘the defendant fair notice of what the

plaintiff’s claim is and the ground upon which it rests.’” Kimes v. Stone, 84 F.3d

1121, 1129 (9th Cir. 1996) (quoting Datagate, Inc. v. Hewlett Packard Co., 941

F.2d 864, 870 (9th Cir. 1991)).

      1.     Vague and Conclusory Claims

      In Count I, Bolosan vaguely alleges that “he” is liable for Bolosan’s fall

from his bunk on March 31, because “his sargents” threatened to lock Bolosan up

if he would “not move.” Compl., ECF No. 1, PageID #5. Bolosan does not

explain who “he” is. Even if the court assumes that “he” refers to Warden

Sequeira, this claim makes no literal sense without a careful reading of the

Complaint in Bolosan I. The court will not attempt to discern meaning from

Bolosan’s allegations by scouring the record in Bolosan I, however, nor will it

require Defendants here, who are not named in Bolosan I, to do so. And

Bolosan’s vague claims regarding a hard mattress, 20-hour cell lockdowns, and

small cell size at OCCC are insufficient, without more details, to state a

cognizable claim for inhumane conditions of confinement, that is, the denial of

                                           8
“the minimal civilized measure of life’s necessities.” See Wilson v. Seiter, 501

U.S. 294, 298 (1991) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

Count I fails to state a claim and is DISMISSED with leave to amend.

      In Count II, Bolosan alleges that he was assaulted by inmate gang members

while he slept in Annex 1. Although he concludes that COS Evans is responsible

for this attack, Bolosan provides no facts detailing Evans’s connection to this

allegation that allow the court to plausibly infer that Evans acted with deliberate

indifference to Bolosan’s safety. See Castro v. Cty. of Los Angeles, 833 F.3d

1060, 1067-68 (9th Cir. 2016) (stating that, to prevail under the Eighth or

Fourteenth Amendments for failure to protect claims, a “plaintiff must show that

the prison officials acted with ‘deliberate indifference’”) (citing Bell v. Wolfish,

441 U.S. 520, 535 (1979)). Count II is DISMISSED with leave to amend.

      In Count III, Bolosan alleges that he has been in pain for nearly a year, but

he provides no other facts that connect this claim to Dr. Mee. Without reference

to Bolosan I, neither Defendants nor the court can understand what happened to

Bolosan, what care he received or was denied, or what Dr. Mee did or failed to do

to cause his injury and pain. That is, Bolosan fails to assert sufficient facts to

allow Dr. Mee to understand his claims against her, or to show that Dr. Mee acted

with deliberate indifference to his serious medical needs. See Farmer v. Brennan,

                                           9
511 U.S. 825, 837 (1994) (discussing the standard for deliberate indifference to a

convicted inmate’s medical needs under the Eighth Amendment); see also Gordon

v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (discussing standard for

deliberate indifference to pretrial detainee’s medical needs under the Fourteenth

Amendment). Count III is DISMISSED with leave granted to amend.

      The court will not guess what facts underpin Bolosan’s claims against any

Defendant, nor will it scour the record in Bolosan I to make sense of the

Complaint. If Bolosan elects to file an amended complaint, he must allege in

separate claims, what occurred, when the event at issue occurred, how that event

violated his rights, that is, how he was injured, and what each individual named

Defendant did or failed to do that connects them to that specifically alleged

violation of Bolosan’s rights. As written, the Complaint does not set forth

sufficient facts to alert Defendants to what Bolosan’s claims against them are, or

assert a right to relief against them that is more than speculative.

      2.     Supervisor Liability

      Bolosan explicitly alleges claims against Warden Sequeira, COS Evans, and

DPS Medical Director Dr. Mee based solely on their supervisory positions. See

Compl., ECF No. 1, PageID #1-2 (listing Defendants and alleging their

supervisory positions). To state a claim against a supervisor under § 1983, a

                                          10
plaintiff must establish that each “[g]overnment-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S.

at 676. “A supervisory official is liable under § 1983 so long as ‘there exists

either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798

(9th Cir. 2018) (quoting Keates v. Koile, 883 F.3d 1228, 1242-43 (9th Cir. 2018)).

      “The requisite causal connection can be established . . . by setting in motion

a series of acts by others or by knowingly refus[ing] to terminate a series of acts by

others, which [the supervisor] knew or reasonably should have known would

cause others to inflict a constitutional injury.” Starr v. Baca, 652 F.3d 1202,

1207-08 (9th Cir. 2011) (internal quotation marks and citations omitted)

(alterations in original). Thus, a supervisor may “be liable in his individual

capacity for his own culpable action or inaction in the training, supervision, or

control of his subordinates; for his acquiescence in the constitutional deprivation;

or for conduct that showed a reckless or callous indifference to the rights of

others.” Keates, 883 F.3d at 1243 (quoting Starr, 652 F.3d at 1208).

      To state a supervisor liability claim, a plaintiff must show that the

supervisor personally participated in the alleged deprivation, knew of the violation

                                          11
and failed to act to prevent it, or “implement[ed] a policy so deficient that the

policy itself is a repudiation of constitutional rights and is the moving force of the

constitutional violation.” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)

(internal citations and quotation marks omitted); Taylor v. List, 880 F.2d 1040,

1045 (9th Cir. 1989).

      Bolosan alleges no facts showing that Sequeira participated in the decision

to assign him to a top bunk despite available medical information forbidding such

an assignment. Nothing indicates that Sequeira knew about the issue and failed to

intervene. Nor does Bolosan allege that Sequeira instituted a policy that was the

moving force behind his allegedly medically unsafe bunk assignment. Bolosan

therefore fails to state a colorable claim for relief against Sequeira in his individual

capacity as OCCC Warden.

      Bolosan also fails to allege facts showing that Evans knew that (1) Bolosan

felt unsafe in Annex 1; (2) feared an attack by gang members; (3) and despite such

knowledge, (4) authorized Bolosan’s housing in Annex I with gang members

likely to assault Bolosan. Bolosan does not even allege that Evans played a part in

the decision to house him in Annex 1. Nor does Bolosan allege that Evans

authorized a policy or promulgated a procedure that allowed Bolosan to be




                                          12
assigned to an unsafe housing unit. Bolosan fails to state a colorable claim for

relief against COS Evans in his individual, supervisory capacity.

      Finally, Bolosan fails to allege facts showing that Dr. Mee knew that he was

in pain for the past year and refused to authorize him medical care. Moreover,

although Bolosan claims that Dr. Mee is forcing him to plead guilty to an

unidentified crime before she will provide him medical attention, he also states

that, “I’ve done an MRI for Dr. Fraun and he suggested surgery on back and . . .

Dr. Pedri . . . [concurs].” See Compl., ECF No. 1, PageID #7. This shows that

Bolosan has received treatment for his back injury from at least two physicians.

      To the extent Bolosan blames Dr. Mee for his continuing pain because the

medical review panel has not approved his surgery yet, he alleges no facts

regarding when, why, and by whom he was referred for surgery, when the panel

received that referral, whether the panel has acted on the referral, and if he was

denied surgery, the stated reasons for that denial. Dr. Mee’s position as DPS

Medical Director, without more information, does not make her liable for

Bolosan’s back injury, or the alleged denial of medical care since the injury, or the

possible denial of surgery by the panel. Finally, Bolosan points to no DPS policy

that Dr. Mee promulgated that denied him medical care or medically necessary




                                          13
surgery. Bolosan fails to state a plausible claim against Dr. Mee in her individual

capacity.

      Because Bolosan fails to allege sufficient facts to state a colorable claim for

relief against Defendants Sequeira, Evans, and Dr. Mee, the Complaint is

DISMISSED with leave granted to amend.

C.    Improper Joinder of Claims and Parties

      Rule 18(a) of the Federal Rules of Civil Procedure allows a plaintiff to join

as many claims as he has against an opposing party in one action. Fed. R. Civ. P.

18(a). But parties may be joined as defendants in one action only “if any right to

relief is asserted against them jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or

occurrences; and . . . any question of law or fact common to all defendants will

arise in the action.” Fed. R. Civ. P. 20(a)(2). Thus, claims against different

parties may be joined together in one complaint only if the claims have similar

factual backgrounds and have common issues of law or fact. Coughlin v. Rogers,

130 F.3d 1348, 1350-51 (9th Cir. 1997).

      Bolosan’s claims against Warden Sequeira regarding Bolosan’s fall from his

bunk in Module 2 (Count I), and against Dr. Mee regarding the alleged denial of

medical care (Count III), do not appear to be connected with his allegations

                                           14
against COS Evans that he was assaulted by gang members in Annex 1 (Count II).

It is not even clear whether Bolosan’s claims in Count I are connected to his

claims in Count III, and if these claims refer to and are connected with the

allegations in Bolosan I. In any case, Bolosan’s claims against Sequeira, Evans,

and Dr. Mee appear to be improperly joined in the present action. If Bolosan

chooses to amend his claims, he should be mindful of this apparent failure to

comply with the Federal Rules of Civil Procedure. Claims that are unconnected

and Defendants that are improperly joined in any amended complaint will be

dismissed.

                             IV. LEAVE TO AMEND

      The Complaint is DISMISSED with leave granted to amend. Bolosan may

file an amended complaint on or before May 3, 2019, that attempts to cure the

deficiencies in his claims. Bolosan may not expand his claims beyond those

already alleged herein or add new claims, without explaining how those new

claims relate to the claims alleged in the original Complaint. Claims that do not

properly relate to his original pleading are subject to dismissal.

      Bolosan must comply with the Federal Rules of Civil Procedure and the

Local Rules for the District of Hawaii, particularly LR10.3, which requires an

amended complaint to be complete in itself without reference to any prior

                                          15
pleading. An amended complaint must be short and plain, comply with Rule 8 of

the Federal Rules of Civil Procedure, and be submitted on the court’s prisoner

civil rights form. An amended complaint will supersede the preceding complaint.

See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

LR99.7.10. Defendants not renamed and claims not realleged in an amended

complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa Cty., 693

F.3d 896, 928 (9th Cir. 2012). If Bolosan fails to timely file an amended

complaint that cures the deficiencies in his claims, this action may be dismissed

and that dismissal may count as a “strike” under 28 U.S.C. § 1915(g).3

                                      V. CONCLUSION

      (1) The Complaint is DISMISSED for failure to state a colorable claim for

relief pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b)(1).

      (2) Bolosan may file an amended pleading that cures the deficiencies in his

claims on or before May 3, 2019.




      3
          28 U.S.C. § 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:

      if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
      any facility, brought an action or appeal in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
      upon which relief may be granted, unless the prisoner is under imminent danger of
      serious physical injury.


                                                16
         (3) The Clerk is directed to send Bolosan a blank prisoner civil rights

complaint form so that he can comply with the directions in this Order if he

chooses to amend his complaint.

         (4) If Bolosan fails to timely amend his pleadings or is unable to cure the

deficiencies in his claims this suit may be AUTOMATICALLY DISMISSED

without further notice.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, April 4, 2019.




                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




Bolosan v. Sequeira, et al., Civ. No. 19 00073 JMS RLP; Scrng ‘19 Bolosan19 73 jms (dsm C lv amd R8, 18, 20, spvr liab)




                                                            17
